DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening
PROSECUTION IS HEREBY REOPENED.
A Technology Center Director has approved of reopening prosecution by signing below.
/JANET C BAXTER/
Acting Director, TC 3700

Res Judicata 
It is hereby noted that because a decision on the merits was rendered by the Patent Trial and Appeal Board on 26 January 2021, the doctrine of res judicata may apply.  See MPEP 2190.
Status of Claims
Claims 1-6, 8-28 are currently under examination.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 12008269.8, filed 12/11/2012, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Priority claiming the benefit of US Provisional Application 61/735,581, filed 12/11/2012, is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The following rejections are copied rejections from the Final Action presented for Appeal and affirmed by PTAB on 01/26/2021..
Claims 1-5, 16-19, 21-22, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010).
Regarding claims 1, 22, Wang teaches a […handheld…] device for optoacoustic imaging of an object and method to use it for analyzing regions of interest in a subject (title and abstract), the […handheld…] device comprising: one or more of an electromagnetic radiation source or a guide configured to irradiate the object or irradiating (Fig.1 laser and optical fiber) with one or more pulses of electromagnetic radiation (Fig.1 and p.1428 last ¶ Nd:YAG pulsing laser);,and a detector unit (Fig.1 and Fig.2 transducer array) configured to detect or detecting acoustic waves which are generated in an imaged reqion of the object (Introduction) upon irradiation (Introduction) with one or more pulses of electromagnetic radiation (p.1428 last ¶), wherein the detector unit comprises a curved two- dimensional array of a plurality of detector elements which are arranged on concentric rings (Fig.2), each ring comprising multiple detector elements, along a curved first surface (Fig.2), a control unit (p.1429 3rd-5th ¶ system including LabView control program),  configured to form a three-dimensional image (p.1429 3rd-5th ¶ with 3D image) having between 100,000 and 1,000,000 voxels per imaged region of the object (p.1430 last ¶ reconstructed 3D image with volume of 10x10x10 mm with voxel of 0.1mm size therefore corresponding to an image of 1,000,000 voxel for static image, p.1431 3D image for 15X5X10mm with the same 0.1mm size voxel corresponding to 3D image with 750,000 voxels for dynamic images and p.1432 2nd ¶ with on the basis of the acoustic waves which are generated in the imaged reqion of the object upon irradiation of the object (Introduction) by a single pulse or up to ten pulses of electromagnetic radiation (Fig.6 and p.1432 2nd ¶ time interval between image 0.3s with p.1428 last ¶ laser pulses provided at 10Hz).
Wang does not explicitly teach the device as being handheld.
However, Carson within the same field of photoacoustic imaging field (Title) teach a similar photoacoustic device with a hemispherical transducer and a central light source for performing photoacoustic imaging (Fig.8 and [0080]), with the similar design for the PA (photoacoustic) probe to that the one taught by Wang with the use of “spare” transducer array distributed on concentric rings on a hemispherical surface for imaging object or subject (Wang Figs.1 and 2, and Carson Fig.3). Additionally, the examiner notes that Wang 
The examiner further relied on Carson (Title and abstract and Fig.8) for teaching both the design of stationary PA device with similar design and function between the devices of Carson and of Wang. Carson is teaching its stationary device to place the object or subject within the concave volume within the probe (Carson Fig.8 the subject placed within the inside volume/cavity of the probe) especially with the disposition of the transducer rings in Wang’s device are placed above the diameter of the spherical holder of the stationary device of Wang (Wang Fig.2 and Fig.1 to align the brain of the subject just within the level of the lower concentric ring of the detector) therefore one of ordinary skill in the art would recognize as obvious the size of the cavity as an 
Additionally, Carson teaches that the design of the device as being either stationary ([0097]) or handheld ([0098]) is an arbitrary design consideration for the operator of the surgeon to have the freedom to orient the probe as desired ([0098]) if handheld.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Wang with the device/probe as being handheld, since one of ordinary skill in the art would recognize that designing and using a handheld photoacoustic probe with an hemispheric surface was known in the art as taught by Carson and since the choice of having the device/probe as handheld is an arbitrary design consideration as taught by Carson and since the design of the PA probe is directed to small volume object or small animal region to be imaged as taught by both Wang and Carson. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Carson and Wang teach the use of hemispherical transducer for photoacoustic imaging. The motivation would have been to provide freedom to the surgeon to orient the probe relative to the region to image for 3D imaging, as suggested by Carson ([0098]).

Regarding claim 2, Wang teaches the electromagnetic radiation comprises light (Fig.1).
Regarding claim 3, Wang teaches obtaining ultrasound images (p.1430 1st ¶ 3D images from the 5MHz central frequency transducer) reading on the ultrasounds signals and therefore on the acoustic waves comprise ultrasonic waves.
Regarding claim 4, Wang teaches wherein the first surface comprises at least one of a concave surface and a convex surface (Figs. 1 and 2).
Regarding claim 5, Wang teaches the detector elements cover a majority of the first surface (Figs. 1 and 2) and Carson teaches the same (Fig.10).
Regarding claim 16, Carson, as previously discussed, teaches the handheld device is configured to be moved relative to the object while images are acquired from the object ([0098] acquisition performed from different perspectives which can be stitched together).
Regarding claim 17, Wang teaches the angular coverage of the first surface depends on at least a region of interest of the object (p.1429 last ¶).
Regarding claim 18, Wang teaches at least one of: A- the size of the detector elements; B- the frequency response of the detector elements; C- the shape of the detector elements; D- the detection sensitivity of the detector elements; and Page 5 of 1495975353.1 0046700-00018Appl. No. 14/102,250Amdt. dated March 5, 2018Reply to Office Action of November 6, 2018E- the orientation of the normal to the surface of the detector elements, is chosen such that an effective angular coverage of the detector elements around a region of interest (ROI) is maximized (p.1430 1st ¶, detector frequency and orientation choice for optimizing the radial resolution uniformity for an effective focusing around a region of interest).
Regarding claim 19, Wang teaches the teaches the illumination source is provided through an optical fiber as guide fed through at least one aperture provided in the first surface (Fig.1) 
. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Silverman et al. (USPN 2008/0228073 A1; Pub.Date 09/18/2008; Fil.Date 03/12/2008).
Wang and Carson teach a device and method to use it as set forth above. Balberg teaches the illumination source is provided through an optical fiber (Fig.1 #211).
Wang and Carson do not explicitly teach a fiber bundle for the guide, as in claim 6.
However, regarding claim 6, Silverman teaches the illumination light for the photoacoustic handheld device using a fiber bundle for irradiating the object (Fig.3 340). In this case, the type of fiber for the electromagnetic wave delivery (e.g. optical fiber or fiber bundle) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device or method made obvious by Wang and Carson could have been modified to use a fiber bundle instead of an optical fiber as claimed, because Silverman teaches the illumination light for the photoacoustic handheld device using a fiber bundle for irradiating the object (Fig.3 340) with the optical bundle being centered relative to the hemispheric detector through the first surface (Fig.3 340 and [0015] and [0016]). Therefore, it would have been prima facie obvious to modify the apparatus of Wang and Carson, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Silverman and since Silverman teaches the use of the optic fiber bundle for coherent light .

Claims 8-13, 15, 23, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Song (2010 “High-speed photoacoustic microscopy in vivo” PhD Thesis, School of Engineering and Applied Science, Department of Biomedical Engineering, Washington University, St. Louis, 133 pages).
Wang and Carson teach a device and method to use it as set forth above. 
Wang and Carson do not explicitly teach a cavity in which a coupling medium is accommodated, wherein the cavity is bounded by the first surface and by at least one second surface and wherein the detector elements are arranged along the first surface as in claim 8.
However, Song discloses the development of a high speed photoacoustic microscopy apparatus and method to use it for in vivo imaging of region of subjects (Title, Abstract and Fig. 5.1.) which can be adapted as a handheld Photoacoustic Microscopy (PAM) device (p.15 lines 4-7). Song teaches also a cavity with water as a coupling medium which comprises a cavity bounded by the surface of the transducer as first surface and also with at least on second surface on the opposite side of the transducer (Fig. 5.1). Song further teaches that the use of the covering membrane where the membrane can be made of LDPE, low density polyethylene, the cover element therefore being a mechanically flexible element (p.52 line 13 with a thin LDPE film, where it is known in the art that low density polyethylene are mechanically flexible used in various applications such as medical tubing, meat packaging and diaper backing as example for flexibility ranges).
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the apparatus made obvious by Wang and Carson with a cavity 
Regarding the dependent claims 9-13, 15, 23, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Wang, Carson and Song.
Regarding claim 9, Wang teaches the use of water in between the subject and the transducer array (p.1431 last ¶) reading on water being a coupling liquid. Song teaches also that water is used in between the transducer elements and the sealing membrane as a coupling material (Fig. 5.1).
Regarding claim 10, Song teaches a water tank with water as a coupling medium which comprises a cavity bounded by the surface of the transducer as first surface and also with at least one second surface on the opposite side of the transducer (Fig. 5.1) as claimed in claims 8 and 9, having an opening at the bottom sealed with a thin, disposable, clear membrane, as claimed in claim 10.
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the apparatus made obvious by Wang, Carson and Song with the second surface is a part of a cover element and wherein the cover element seals the cavity since one of ordinary skill in the art would recognize that the use of flexible polymer film such as made of LDPE was known to be used for sealing and protecting ultrasound imaging probe as 
Regarding claim 11, Song teaches the cover element therefore being a mechanically flexible element (p.52 line 13 with a thin LDPE film, where it is known in the art that low density polyethylene are mechanically flexible used in various applications such as medical tubing, meat packaging and diaper backing as example for flexibility ranges).
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the apparatus made obvious by Wang, Carson and Song with a flexible membrane for sealing a cavity between the transducer and the object where the membrane was acoustically and optically matched to the object for optimal transmission since one of ordinary skill in the art would recognize that the use of flexible polymer film such as made of LDPE was known to be used for sealing and protecting ultrasound imaging probe as taught by Song. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang, Carson and Song teach imaging tissues with photoacoustic probes. The motivation would have been to provide an acoustically and optically transparent contact surface as suggested by Song (p.54).
Regarding dependent claim 12, Song teaches the cover comprises a membrane or a film as discussed above (Fig.5.1 LDPE film).
Regarding claim 13, Song teaches the cover as LDPE film as being light and ultrasound transparent (p.52 2nd ¶) reading on the cover element is acoustically and optically matched to the object for an optimal transmission of electromagnetic radiation and the generated acoustic waves.
Regarding claim 15, Song teaches that the membrane part of the cover element comes into contact with the object or subject, here a rat, (Fig. 5.1) as claimed in claim 15.

Regarding claim 23, all the limitations of claim 23 are included within the claim limitations of claims 1, 8 and 10. Therefore as the combination of Wang, Carson and Song teach all the claim limitations of claims 1, 8 and 10, the same combination Wang, Carson and Song is teaching claim 23.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Watmough et al. (1987 USPN 4,646,756; Pub.Date 03/03/1987).
Wang and Carson teach a device and method to use it as set forth above. 
Wang and Carson do not explicitly teach the cover element having a section having a convex shape as in claim 14.
Watmough discloses a device for measuring ultrasound in response to hyperthermia treatment (Title and Abstract) where the temperature of the treatment is adjusted using the coupling water media via pumping and temperature controlled systems (Fig.6) using a flexible 
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the apparatus made obvious by Wang and Carson with a controlling system for flowing water through the photoacoustic probe using some internal pressure to produce a convex surface from the mechanically flexible/resilient membrane window, since one of ordinary skill in the art would recognize that a convex flexible membrane will provide a better physical contact between the probe and the object as taught by Watmough. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Carson and Watmough teach the focusing of curved ultrasound transducer array onto a region of interest. The motivation would have been to maintain the high surface level of contact to maintain a good thermal contact as suggested by Watmough (Abstract).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Wang et al. (USPN 20110201914 A1; Pub.Date 08/18/2011; Fil.Date 10/21/2009).
Wang and Carson teach a device and method as set forth above. Wang teaches also controlling said one or more of an electromagnetic radiation source or a guide and the detector unit such that said one or more of an electromagnetic radiation source or a guide illuminates the object with pulsed illumination light and the illumination of the object and the detection of acoustic waves are repeated at least twice (Fig.6 with the imaging is repeated several time for analyzing the hemodynamic of the blood).

However, Wang’2011 teaches within the same field of photoacoustic imaging (Title) a control unit (Fig. 3 scanner 303 ) configured for controlling said one or more of an electromagnetic radiation source or a guide and the detector unit (Fig.3) such that said one or more of an electromagnetic radiation source or a guide illuminates the object with pulsed illumination light and the illumination of the object and the detection of acoustic waves are repeated at least twice with different wavelengths of the illumination light ([0008] measurement of oxygen metabolic rate using different wavelengths with a plurality of multi-wavelength light pulses).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Wang and Carson with a control unit  configured for controlling said one or more of an electromagnetic radiation source or a guide and the detector unit such that said one or more of an electromagnetic radiation source or a guide illuminates the object with pulsed illumination light and the illumination of the object and the detection of acoustic waves are repeated at least twice with different wavelengths of the illumination light, since one of ordinary skill in the art would recognize that controlling the illumination for providing a plurality of successive multi-wavelength light pulses sets was known in the art as taught by Wang’2011. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Carson and Wang’2011 and Wang teach the use of transducer for photoacoustic imaging. The motivation would have been to provide the surgeon with means for imaging the hemodynamic and the oxygen metabolic rate in a patient, as suggested by Wang’2011 ([0008]).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of .
Wang and Carson teach an apparatus as set forth above.
Wang and Carson do not teach an angular coverage of the array of detector elements corresponds to an angle that is approximately 90 degrees or greater as in claim 25.
However, Lederman teaches the acoustic transducer elements of a transducer array (Title and abstract) with adjustable angular coverage which can be set from 60 to 90 degrees (col.3 2nd ¶). In this case, the choice of the angular coverage of the array of detector elements (e.g. Range of 90 degrees) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process. Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the device or method made obvious by Wang and Carson could have been modified to use the detector elements with angular coverage of approximately 90 degree, because Lederman teaches the acoustic transducer elements of a transducer array (Title and abstract) with adjustable angular coverage which can be set from 60 to 90 degrees (col.3 2nd ¶). Therefore, it would have been prima facie obvious to modify the apparatus of Wang and Carson, as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lederman. The motivation would have been to provide an adjustable coverage for different region of interest size as suggested by Lederman (col.3 2nd ¶).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to .
Wang and Carson teach an apparatus as set forth above.
Wang and Carson do not teach a model-based inversion to generate a three-dimensional image of the object as in claim 26.
However, Andreev teaches the reconstruction of 3D optoacoustic images with hemispherical transducer array (Title and abstract) using a model based inversion technique (p.141 3. Results 1st ¶).
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the invention of Wang and Carson with using a model-based inversion to generate a three-dimensional image of the object since reconstructing 3D optoacoustic tomographic images from data detected using hemispherical transducer array was commonly and routinely performed using a an inversion technique as taught by Andreev. One of ordinary skill in the art would have expected the modification providing predictable results since both Andreev and Wang and Carson teach the use of curved concave transducer array for optoacoustic imaging. The motivation would have been to provide access to increase resolution as suggested by Andreev (abstract).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) and in view of Roumeliotis et al. (2011  OPTICS EXPRESS 19:13405-13417;Pub.Date 06/27/2011) and in view of Andreev et al. (2002 Proc.SPIE 4618:137-145; Pub.Date 2002) as applied to claims 1-5, 16-19, 21-22, 26, and further in view of Rosenthal et al. (2010 IEEE Trans. Med. Imag. 29:1275-1285; Pub.Date 06/2010).
Wang, Carson and Andreev teach an apparatus as set forth above.

However, Rosenthal teaches the use of a model based acoustic inversion for 3D optoacoustic tomography reconstruction (Title and abstract) with the model having a grid of points in a model matrix (Fig.1) pressure variations detected by the plurality of plurality of detector elements (p.1278 2nd ¶) are represented in vectors, and the matrix (Eq. (12) matrix M) is inverted and multiplied with the vectors (Eq. (16)).
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the invention of Wang, Carson and Andreev with a model- based inversion, the object is considered as having a grid of points represented in a model matrix, pressure variations detected by the plurality of detector elements are represented in vectors, and the matrix is inverted and multiplied with the vectors., since reconstructing 3D optoacoustic tomographic images from pressure data detected using grid array of detectors was commonly and routinely performed using a matrix inversion technique as taught by Rosenthal. One of ordinary skill in the art would have expected the modification providing predictable results since both Andreev and Rosenthal teach the use of inversion model to reconstruct 3D optoacoustic tomographic images from detector array data. The motivation would have been to minimize the production of artifacts during the back projection calculation as suggested by Rosenthal (abstract).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Benjamin (USPN 6511433 B1; Pat.Date .
Wang and Carson teach an apparatus as set forth above.
Wang and Carson do not teach explicitly the detector elements are arranged adjacently to each other as in claim 28.
However, Benjamin teaches within the same field of endeavor an acoustic array for receiving ultrasound signals from a subject region placed within a cavity of the imaging probe (Title, abstract and Fig.1). Additionally, Benjamin teaches the use of concentric rings for the transducer elements placed on a curved surface (Figs.1, 2, 3A-3D, with circular arrangement as in Fig.3C and Fig.1) according to a particular mesh (Fig.2) wherein each of the acoustic elements are surrounded by at least 3 other detector elements (col.3 3rd ¶ and Fig.1 acoustic element 28 corresponding to each mesh cell on the surface of the probe 14). Additionally, Mooney teaches within the same field of endeavor of a receiving ultrasonic transducer array (Title and abstract and Fig.6 and col.5 3rd ¶ with transducer elements 172 being abutting one to each other) wherein the choice of the transducer abutting or non-abutting each other in an arbitrary design consideration (col.5 3rd ¶ abutting or non-abutting transducer elements as a curved surface depending on the application and use of the transducer assembly) reading broadly on the detector elements are arranged adjacently to each other on concentric rings as in claim 28. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the device of Wang and Carson with the detector elements are arranged adjacently to each other, as claimed, since one of ordinary skill in the art would recognize that transducer elements placed on concentric rings are routine and conventional in the art as taught by Wang, Carson and Benjamin to imaged region of a subject, and since the choice of the geometric shape of the transducer elements as being abutting each other elements would have been an obvious engineering design since the applicant did not provide any specific application attached to the elements being adjacent to each other and since the choice is known th ¶). The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417 towards an improvement of the 3D imaging of the region of interest as suggested by Mooney (col.6 7th ¶).

The following rejection is a new rejection.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2012 BIOMEDICAL OPTICS EXPRESS 6:1427-1432; Pub.Date 05/17/2012) and in view of Carson et al. (USPN 20100249570 A1; Pub.Date 09/30/2010; Fil.Date 06/11/2010) as applied to claims 1-5, 16-19, 21-22, and further in view of Mooney (USPN 6102860 A; Pat.Date 08/15/2000; Fil.Date 12/24/1998).
Regarding Claim 24, Wang and Carson teach an apparatus as set forth above.
As discussed above, Wang teaches the disposition of the detector elements in an annular disposition (Fig.2).
Wang and Carson do not teach explicitly that each of the detector elements borders on three or more neighboring detector elements as in claim 24.
However, Mooney teaches within the same field of endeavor of a receiving ultrasonic transducer array (Title and abstract and Fig.6 and col.5 3rd ¶ with transducer elements 172 being abutting one to each other) wherein the transducer elements are placed on a hemispherical surface (abstract and Fig.1 and Fig.6) wherein the each transducer/detector elements are placed on a grid (Fig. 3) with each of the detector elements borders (contacts with) on three or more st and 2nd ¶ with “transducer array 104  is further defined by transducer elements 102” as detector elements with side and corner contacts). Additionally, Mooney teaches within the same field of endeavor of a receiving ultrasonic transducer array (Title and abstract and Fig.6 and col.5 3rd ¶ with transducer elements 172 being abutting (bordering) one to each other) wherein the choice of the transducer abutting or non-abutting (bordering or not)  each other is an arbitrary design consideration (col.5 3rd ¶ abutting or non-abutting transducer elements as a curved surface depending on the application and use of the transducer assembly wherein “the transducer elements of the array may have any shape or size” as to fit  the designed array). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the device of Wang and Carson with each of the detector elements borders on three or more neighboring detector elements, as claimed, since one of ordinary skill in the art would recognize that transducer elements placed on a grid in contact with neighboring detector elements with at least two side contacts and one corner contact with other transducer elements was known in the art as taught by Mooney, and since the choice of the geometric shape of the transducer elements as being abutting/bordering each other elements would have been an obvious engineering design since the applicant did not provide any specific application attached to the elements being adjacent to each other and since the choice is known in the art to depend on the application of the transducer assembly as taught by Mooney. One skilled in the art could have modified the elements as claimed by known methods (basic engineering design) and the modification would have yielded nothing more than predictable results such diagnostic 3D images to one of ordinary skill in the art at the time of the invention since Wang and Mooney both teach the design of placing the detector elements on a concave spheroid surface to image regions of interest of the patient (Wang Fig.2, Mooney, abstract and col.5 4th ¶). The rationale would have been the predictable use of prior art elements according to their established functions, (KSR, 550, U.S. at 417,) towards an improvement of the 3D imaging th ¶) for high quality, high resolution three-dimensional imaging with practical size, cost and complexity as suggested by Mooney (col.2 3rd ¶).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793